Citation Nr: 1009608	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-34 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral foot 
disorder, status post removal of ganglion cysts.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for disability 
manifested by bilateral leg weakness.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

7.  Entitlement to an initial compensable evaluation from 
June 23, 2003 to September 4, 2008 for residuals of fractures 
of the right fourth and fifth metacarpals (claimed also as 
residuals of a right hand injury).  

8.  Entitlement to an increased evaluation in excess of 10 
percent from September 5, 2008 for residuals of fractures of 
the right fourth and fifth metacarpals (claimed also as 
residuals of a right hand injury).  

9.  Entitlement to an initial increased evaluation for scar, 
residual of removal of ganglion cyst on the left hand, 
currently evaluated as zero percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1984 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2006 and July 2008 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, in 
pertinent part, the RO granted service connection for 
fractures of the right fourth and fifth metacarpals, 
residuals of a right hand injury and assigned a zero percent 
evaluation, effective from June 23, 2003.  The Veteran filed 
timely notices of disagreement as to those issues.  In July 
2008, in pertinent part, the RO denied entitlement to service 
connection for a bilateral foot disorder status post removal 
of a ganglion cysts, a bilateral knee disorder, disability 
manifested by leg weakness, PTSD, bilateral pes planus and a 
TDIU.  In an April 2009 rating decision the RO increased the 
disability evaluation for right fourth and fifth metacarpals, 
residuals of a right hand injury to 10 percent, effective 
September 5, 2008.  

In January 2005, the Veteran proffered testimony, in 
pertinent part, on the issues of left hand ganglion cyst 
removal, right hand injury and a bilateral foot disorder 
before a Decision Review Officer (DRO) at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

In addition, in the July 2008 rating decision the RO declined 
to reopen the Veteran's claims for service connection for a 
low back disorder and for major depression.  The Veteran 
filed a timely notice of disagreement (NOD) and the RO issued 
a statement of the case (SOC) in April 2009.  In his 
Substantive Appeal (VA Form-9) the Veteran indicated that he 
wanted to appeal all of the issues listed on the SOC.  
However, he specifically noted in the VA Form-9, "I disagree 
with... all the issue[s] in the statement of the case an[d] the 
supplement, except major depression [and] low back 
disorder."  The Board construes this statement to mean that 
the Veteran is not appealing the issues of whether new and 
material evidence has been received to reopen the claims for 
service connection for a low back disorder and major 
depression and they are not addressed in this decision.  

In addition, in the April 2009 rating decision the RO granted 
service connection for extensor tendon tendonitis of the left 
wrist and assigned a 10 percent disability evaluation from 
September 5, 2008.  In April 2009 a supplemental SOC was 
issued which addressed the issue of entitlement to an 
increased evaluation for extensor tendon tendonitis of the 
left wrist, evaluated as 10 percent disabling.  This SSOC 
preceded notice to the Veteran of the April 2009 rating 
decision.  The Veteran was notified of the April 2009 rating 
decision by letter from the RO dated May 5, 2009.  

On May 28, 2009 the Board received a letter from the Veteran 
expressing disagreement with the evaluations assigned for 
residuals of a right hand injury and extensor tendon 
tendonitis of the left wrist granted in the April 2009 rating 
decision.  He also expressed disagreement with the effective 
date of September 5, 2008 for those awards.  The RO has not 
reviewed the Veteran's notice of disagreement as to the 
matters of the evaluation assigned for extensor tendon 
tendonitis of the left wrist and the effective dates for both 
issues in the first instance.  38 C.F.R. § 19.26 provides 
that when a timely NOD is filed, the agency of original 
jurisdiction must reexamine the claim and determine whether 
additional review or development is warranted.  As these 
matters are not properly before the Board at this time, they 
are REFERRED to the RO for appropriate action.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for bilateral pes planus with 
arthritis was denied in a January 2007 Board decision.  The 
Veteran did not appeal that decision.

2.  Evidence submitted since January 2007 does not raise a 
reasonable possibility of substantiating the claim for 
service connection for bilateral pes planus. 

3.  A clear preponderance of the evidence weighs against 
finding that a bilateral foot disorder status post removal of 
ganglion cysts had its onset in or is otherwise related to 
active service.

4.  A clear preponderance of the evidence weighs against 
finding that a right knee disorder had its onset in or is 
otherwise related to active service or a service-connected 
disability.  

5.  A clear preponderance of the evidence weighs against 
finding that a left knee disorder had its onset in or is 
otherwise related to active service or a service-connected 
disability.  


6.  A clear preponderance of the evidence weighs against 
finding that a disability manifested by bilateral leg 
weakness had its onset in or is otherwise related to active 
service.  

7.  Prior to September 5, 2008 the Veteran's right hand 
injury was demonstrated by healed fractures and no residuals.  

8.  From September 5, 2008, the Veteran's right hand injury 
was manifested by residual deformity and weakness of the ring 
and little fingers of the right hand. 

9.  The Veteran's scar, residual of removal of ganglion cyst 
on the left hand is essentially asymptomatic and does not 
result in limitation of function of the left hand.


CONCLUSIONS OF LAW

1.  The January 2007 Board decision that denied service 
connection for bilateral pes planus with arthritis is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009). 

2.  The evidence submitted for the record since the January 
2007 Board decision is not new and material as to the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus; therefore, the application to reopen is 
denied.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  A bilateral foot disorder, status post removal of 
ganglion cysts was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. § 3.303 (2009).

4.  A right knee disorder was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131, (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

5.  A left knee disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131, (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

6.  Disability manifested by bilateral leg weakness was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131, 
(West 2002); 38 C.F.R. § 3.303 (2009).

7.  The criteria for a compensable evaluation for residuals 
of fractures of the right fourth and fifth metacarpals, 
claimed as residuals of a right hand injury for the period 
from June 23, 2003 to September 4, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 
4.71a, Diagnostic Code 5223 (2009).

8.  The criteria for an evaluation in excess of 10 percent 
for residuals of fractures of the right fourth and fifth 
metacarpals, claimed as residuals of a right hand injury for 
the period from September 5, 2008 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 4.71a, 
Diagnostic Code 5223 (2009).

9.  The criteria for a compensable evaluation for scar, 
residual of removal of ganglion cyst on the left hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103-5103A, 
5107 (West 2002), requires VA to notify the claimant and his 
representative, if any, of any information and medical and 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

With regard to the Veteran's request to reopen a claim for 
service connection for bilateral pes planus and service 
connection claims, in correspondence dated in January 2007, 
June 2007, December 2007, February 2008, and June 2009 the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Any defects as to the timeliness of the statutory and 
regulatory notice are rendered moot because each of the 
Veteran's claims on appeal has been fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With respect to the Veteran's appeal for higher initial 
disability evaluations for his claims for residuals of 
fractures of the right fourth and fifth metacarpals and scar, 
residual of removal of ganglion cyst on the left hand are 
downstream issues, arising from the initial evaluations 
assigned for these disabilities once the RO awarded service 
connection.  For downstream issues, no VCAA notice is 
required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records, and reports 
of service medical examination and medical history.  The 
Veteran's service personnel records have been obtained.  He 
has had VA examinations and the reports of those examinations 
are of record.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  In a VCAA Notice 
Response submitted to the RO in February 2009, the Veteran 
indicated that he has no other information or evidence to 
give VA to substantiate his claims.  Given these facts, it 
appears that all available records have been obtained.  There 
is no further assistance that would be reasonably likely to 
assist the Veteran in substantiating his claims.  38 U.S.C.A. 
§ 5103A(a)(2).  

II.  New an Material Evidence

A January 2007 Board decision denied the Veteran's claim of 
entitlement to service connection for bilateral pes planus 
with arthritis because the competent and probative medical 
evidence of record at that time found that the Veteran's 
bilateral pes planus preexisted service and was not 
permanently worsened during service and that arthritis of the 
feet was not diagnosed within one year after separation from 
service.  The January 2007 Board decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  

The relevant evidence of record at the time of the final 
January 2007 Board decision consisted of service treatment 
and personnel records.  These records show that on 
examination at induction into service in December 1983, the 
Veteran was noted to have moderate pes planus, bilaterally 
that was then asymptomatic and not considered disabling.  
Service treatment records show that he received treatment for 
pain in his feet on numerous occasions due to various causes 
and at times was placed on temporary limited duty profiles.  
The Veteran was placed on a temporary profile for 
approximately 16 days from December 1986 to January 1987 for 
strain of both feet.  At a July 1988 consultation he 
presented with arch pain in both feet.  A July 1988 bilateral 
foot x-ray series was within normal limits.  The assessment 
was bilateral tibial varum with genu recurvatum causing 
increased pronation and general foot pain.  A prescription 
was written for one pair of orthofoot system orthotics.  He 
was placed on temporary profile at his own pace and foot gear 
of choice.  In November 1988 he complained that his feet got 
numb with boots and the inserts and that while using them the 
pain increased.  He was placed on temporary profile for boots 
and standing, and the orthofoot inserts were to be remade.  
In February 1989 he complained of recurring foot pain which 
was diagnosed as athlete's foot.  Also in February 1989 he 
complained of right foot pain of one day duration due to a 
twisting injury while playing basketball that was diagnosed 
as muscle strain.  

Also of record at the time of the final January 2007 Board 
decision are VA outpatient treatment records, a VA 
examination dated in May 2006 and a July 2006 addendum to the 
examination report, and a transcript of a personal hearing 
before a DRO.  VA outpatient treatment records show treatment 
in April 2002 when the Veteran was seen for complaints of 
foot pain.  The assessment was arthritis and pes planus and 
custom shoes were prescribed.  Further VA outpatient 
treatment records from 2002 to 2006 show complaints of and 
treatment for bilateral pes planus.  A July 2005 record of 
treatment for pes planus demonstrates that the Veteran was to 
get a new pair of prescribed custom shoes, bilaterally, due 
to chronic foot pain.  The Veteran testified in January 2005 
as to symptoms of and treatment for his feet in service and 
post service.  

VA examination report in May 2006, noted the Veteran 
symptoms.  The clinical findings were recorded.  After review 
of the claims file and the examination, the VA examiner 
diagnosed congenital pes planus and opined that it showed no 
increase in severity due to the Veteran's time in service.  
In a July 2006 addendum to the May 2006 VA examination 
report, the examiner noted that he had examined the Veteran 
and reviewed the claims folder and that there was no change 
in the diagnosis.

In addition, an excerpt from the diagnostic literature 
regarding pes planus was associated with the claims folder at 
the time of the final January 2007 Board decision.  The 
literature suggests that there may be varied causes of pes 
planus, variation of symptoms from person to person and 
making a diagnosis.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In January 2007, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for bilateral pes 
planus.  Evidence of record received since the final January 
2007 Board decision includes, the Veteran's January 2008 
statements in support of his claim, which indicates a 
worsening of pre-existing bilateral pes planus during and 
since service and a June 2008 VA examination report, which 
notes that the Veteran's bilateral pes planus is as least as 
likely as not (50/50 probability) the same as seen in 
military service.  

Given the evidence of record, the Board concludes that a 
claim of entitlement to service connection for bilateral pes 
planus cannot be reopened.  As noted above, the Veteran's 
service connection claim for bilateral pes planus was denied 
in January 2007 on the basis that the Veteran's bilateral pes 
planus preexisted service and was not permanently worsened 
during service.  Thus, the evidence received subsequent to 
the final January 2007 Board decision must relate to those 
facts.

The Veteran submitted "new" evidence (i.e., evidence not 
previously submitted to agency decision-makers), but this 
evidence is not "material" evidence in that by itself or when 
considered with previous evidence of record, does not related 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156.

The evidence of record received since January 2007, 
specifically the June 2008 VA examination report, does not 
reflect the congenital bilateral pes planus increased in 
severity due to his time in service.  A congenital defect is 
not an injury or disease for VA compensation purposes.  See 
38 C.F.R. § 3.303 (2009).  There was no showing of 
superimposed pathology at the time of the Board decision and 
none shown in evidence received since then.  The medical 
evidence received since the final January 2007 Board decision 
shows that the Veteran's bilateral pes planus is likely the 
same as seen in military service.  

The Veteran's statements that his pre-existing bilateral pes 
planus has worsened since service are cumulative to 
assertions made previously.  Furthermore, his statements are 
not competent evidence.  The United States Court of Appeals 
for Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing such symptoms as 
foot pain, but the Veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to whether 
there was superimposed pathology during his time in service, 
i.e., that his additional pain in service was caused by an 
acquired foot disability that had its onset or increased in 
severity during service.  Accordingly, the Board finds that 
the criteria for reopening a claim of entitlement to service 
connection for bilateral pes planus are not met and the 
Veteran's claim is not reopened.

III.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

A.   Bilateral Foot Disorder, status Post Removal of Ganglion 
Cysts

The Veteran asserts the he is entitled to service connection 
for residuals of ganglion cysts on his feet, which were 
surgically treated during service.  Service treatment records 
show that in July 1984 the Veteran complained of left foot 
pain.  On examination a cyst-like mass of the superior left 
foot was seen.  The assessment was questionable cyst superior 
left foot.  Later in July 1984 the Veteran had surgical 
treatment to remove a ganglion cyst on the dorsum of the left 
foot.  In August 1984 he returned to the podiatry clinic for 
follow-up aspiration of the ganglion.  In August 1986 the 
Veteran complained of lumps on the first tarsal in both feet.  
Objective examination showed slight swelling of the first 
tarsal and a hard palpable mass on both feet with minimal 
pain on palpation.  The assessment was recent ganglion of the 
left foot.  In November 1986 the Veteran complained of cysts 
on top of the instep of the right foot and left foot.  The 
assessment was rule out cyst on right and left feet.  In 
November/December 1986 the Veteran was seen at the podiatry 
clinic for recurrent ganglion over the dorsum left foot.  The 
provisional diagnosis was ganglion cyst on left foot.  It was 
noted that 1/2cc viscous gel was aspirated from the ganglion.  

Post-service VA podiatry outpatient treatment records in 2004 
and 2005 show the Veteran had complaints of pain in both feet 
and was evaluated for custom shoes associated with an 
assessment of pes planus.  The Board notes here that there is 
no record of VA or private treatment for ganglion cysts of 
the feet contained in the claims folder.  

On VA compensation examination in June 2008 the Veteran 
reported that while in service he had ganglion cysts removed 
from his feet, which had caused him to have intermittent pain 
and burning and tingling in his feet.  He reported that the 
symptoms have persisted to the present time.  The clinical 
findings were recorded.  After review of the claims folder, 
service treatment and administration records and an 
examination the feet, VA examiner diagnosed bilateral feet 
status post removal of ganglion cyst, no residuals 
identified.  The examiner noted that cyst was not associated 
with current bilateral foot disorders.  He opined that 
bilateral foot status post removal of ganglion cyst, no 
residuals is the same as seen in military service but does 
not account for [the Veteran's] current feet pain since the 
cyst was removed in service.  The rationale for his opinion 
was that after surgical removal of the ganglion cyst they did 
not re-occur and the Veteran currently has no ganglion cyst; 
therefore the same cannot be the cause of his foot pain.  

Based upon careful review of the evidence of record, the 
Board observes that the evidence does not show that the 
Veteran has a current chronic disability that is manifested 
by residuals of status post removal of ganglion cysts of the 
feet.  Extensive post-service treatment records do not show 
that the Veteran complained of or was treated for residuals 
of status post removal of ganglion cysts of the feet.  At the 
2008 VA examination, the examiner did not find any objective 
evidence of a current disability.  In fact the examiner found 
that the ganglion cyst of the feet had not re-occurred after 
surgical removal and there were no ganglion cysts of the feet 
currently.  In assigning high probative value to VA 
examiner's report, the Board finds that the examination was 
adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Specifically, the examiner reviewed the 
claims folder, obtained a reported history from the Veteran, 
and conducted a complete examination.  The examiner also 
provided a rationale for his opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Thus, in this instance, 
because there is no evidence that the Veteran has any current 
residuals of status post removal of ganglion cysts of the 
feet, there is no disability for which service connection may 
be granted.  See Brammer, supra; see also Rabideau, supra.

The Board further acknowledges the Veteran's sincere belief 
that his current symptoms of bilateral foot pain are as a 
result of residuals of status post removal of ganglion cysts 
of his feet in service.  His factual recitation as to his 
symptoms of bilateral foot pain since service is accepted as 
true.  However, as a layperson, lacking in medical training 
and expertise, he cannot provide a competent opinion as to 
the underlying disability causing his bilateral foot pain and 
his views are of limited probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the opinion provided by the medical 
professional who found that the Veteran currently has no 
ganglion cyst and therefore it cannot be the cause of his 
foot pain.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Accordingly, the preponderance of the evidence is against a 
finding that the claimed bilateral foot disorder, status post 
removal of ganglion cysts is related to the Veteran's 
military service.  

B.  Bilateral Knee Disorders as Secondary to Bilateral Pes 
Planus

The Veteran does not claim and the record does not reflect 
that chronic knee disability was present in service or is 
otherwise related to active duty.  He has claimed entitlement 
to service connection for a right knee disorder as secondary 
to bilateral pes planus (claimed as right knee 
osteoarthritis) and a left knee disorder secondary to 
bilateral pes planus (claimed as left knee strain).  In a 
January 2008 statement in support of his claims, the Veteran 
stated "I do not claim to have injured my knees in service.  
I had problems with my feet in service and was treated....The 
condition has gotten worst and now...my knees hurt..."

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2009); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Veteran is not service-connected for bilateral pes planus 
or any other foot disorder; therefore, there is no legal 
basis to grant service connection for bilateral knee 
disorders secondary to bilateral pes planus.  Accordingly, as 
the disposition of these claims is based on the law, and not 
the facts of the case, the claims must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

C.  Bilateral Leg Weakness

The Veteran contends that he has bilateral leg weakness 
related to his military service.  Service treatment records 
show that in September 1988 the Veteran complained of a 
strain on the vastus medius on the left leg for one day.  On 
examination he stated "It feels tight as if someone was 
squeezing my leg."  The assessment was strained vastus 
medius.  Service treatment records are absent any complaints, 
treatment or diagnosis of bilateral leg weakness.

A post-service July 2006 VA physical medicine and 
rehabilitation report noted the Veteran's complaints of 
discomfort with low back with radiation down the bilateral 
lower extremities lateral aspect of the thigh with extreme 
flare-ups.  There was no assessment rendered with respect to 
the legs.  In the June 2008 VA examination report, the 
examiner noted that medical records reveal that in 1997 the 
Veteran fell off a truck and was subsequently reported to 
have lumbar myofascial syndrome, chronic lumbar strain/sprain 
and multiple somatic complaints.  The examiner further noted 
that there was no definitive diagnosis reached for the lower 
extremity pain/burning and no weakness was reported.  Medical 
records further revealed that complaints of pain down the 
legs were usually associated with lower back pain.  After 
review of the claims folder and examination of the lower 
extremities, the examiner's diagnosis was that there was no 
leg weakness observed or noted during physical examination.  
The examiner opined that the Veteran's claimed bilateral leg 
weakness was not caused by or a result of service in the 
military.  The examiner's rationale for his opinion was that 
upon review of the medical records the Veteran had multiple 
lower extremity complaints but no leg weakness; and his 
complaints of leg weakness started after sustaining a fall 
after leaving the service.  

In the absence of competent medical evidence that shows the 
Veteran had disability exhibited by bilateral leg weakness in 
service and that he currently has bilateral leg weakness, the 
claim must be denied.  Furthermore, the competent medical 
evidence of record, namely the June 2008 VA examination 
report reveals no current diagnosis of bilateral leg weakness 
and the examiner has opined that the Veteran's claimed 
disorder of the bilateral leg is not related to his period of 
military service.  The Board finds that the VA examiner's 
opinion constitutes competent, persuasive medical evidence on 
the question of whether the Veteran currently has bilateral 
leg weakness related to his military service.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).  In assigning high 
probative value to VA examiner's opinion, the Board finds 
that the examination was adequate for evaluation purposes 
because the record indicates that the examiner reviewed the 
claims folder, obtained a reported history from the Veteran, 
and conducted a complete examination, as well as provided a 
rationale for his opinion.  See Barr, supra; see also 
Prejean, supra.  Thus, in this instance, because there is no 
evidence that the Veteran currently has bilateral leg 
weakness, there is no disability for which service connection 
may be granted.  See Brammer, supra; see also Rabideau, 
supra.

The Board has considered the Veteran's contention that a 
relationship exists between his claimed bilateral leg 
weakness and service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the Veteran can 
certainly attest to his in service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to an incident in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the competent and probative 
evidence of record establishes that the Veteran's claimed 
bilateral leg weakness is not related to his period of 
service.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

IV.  Increased Evaluations

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the 
present appeal arises from an initial rating decision which, 
in essence, established service connection and assigned an 
initial disability rating, the entire period is considered 
for the possibility of staged ratings.  In other words, 
consideration will be given to the possibility of separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
addition, the Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  


When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2009).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims folder, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

A.  Residuals of Fractures of the Right Fourth and Fifth 
Metacarpals (claimed also as Residuals of a Right Hand 
Injury)

By rating decision dated September 2006 the RO granted 
service connection for fractures of the right fourth and 
fifth metacarpals, residuals of right hand injury and 
assigned an evaluation of zero percent under 38 C.F.R. 
§§ 4.71a, DC 5223 (favorable ankylosis of two digits of one 
hand), 4.118, DC 7805 (other scars) effective from June 23, 
2003.  The Veteran perfected and appeal as to that 
determination.  In April 2009 the RO increased the evaluation 
for fractures of the right fourth and fifth metacarpals, 
residuals of right hand injury to 10 percent, effective from 
September 5, 2008.  The Veteran essentially contends that a 
higher evaluation is warranted for the period from June 23, 
2003 to September 4, 2008 and from September 5, 2008.

DC 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.  
In this case, the parts affected are the right fourth (ring) 
and fifth (little) fingers.  The Board notes that on 
September 23, 2008, VA amended the criteria for evaluating 
scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 
amendments are only effective, however, for claims filed on 
or after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  In this case, the 
Veteran has not requested such consideration.  The RO 
considered the claim for an initial compensable evaluation 
from June 23, 2003 to September 4, 2008 for residuals of a 
right hand injury under the criteria prior to the amendment.  
However, the RO considered the claim for an increased 
evaluation in excess of 10 percent from September 5, 2008 for 
residuals of a right hand injury under the amended criteria 
in an April 2009 supplemental statement of the case and the 
Board will do likewise in both instances.  

Effective October 23, 2008, DC 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a 
rating provided under DCs 7800-04 under an appropriate 
diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2009).

Pursuant to DC 7805 the Veteran right hand disability is 
evaluated under DC 5223 for evaluation of favorable ankylosis 
of two digits of one hand.  An evaluation of 10 percent is 
warranted when there is favorable ankylosis of the ring and 
little fingers.  An evaluation of 20 percent is warranted 
when there is favorable ankylosis of the index and little; 
index and ring; or index and middle fingers.  An evaluation 
of 30 percent is warranted when there is favorable ankylosis 
of the thumb and little; thumb and ring; thumb and middle; or 
thumb and index fingers.

Service treatment records reveal a complaint of right hand 
pain on one occasion.  On that occasion the Veteran 
complained of soreness in the index knuckle of the right hand 
and difficulty of pain when he tried to make a fist.  The 
assessment was healing laceration.  The record contains a 
private medical treatment report dated in April 1990 that 
indicates that the Veteran had a prior fracture of the fourth 
and fifth metacarpals.  In addition, x-rays of the hand in 
April 1990 demonstrated healing fractures of the fourth and 
fifth metacarpals.  A VA radiology report in June 2004 
revealed posttraumatic deformity of the mid to proximal 
portion of the right fifth metacarpal due to old healed 
fraction.  

On VA examination in May 2006 it was noted that the Veteran 
is right-hand dominant.  With regard to his right hand, the 
Veteran reported that he sustained a fracture and had two to 
three surgeries in 1997 to 1998.  He also reported that he 
has flare-up of pain in his right hand when he tries to use 
it for certain type of activities like fishing or using a 
screw driver and with twisting motions or using a pair of 
pliers.  On examination the right fifth finger had decreased 
sensation to pinprick with normal sensation to touch.  Pulses 
were normal in all four extremities.  There was no muscular 
weakness of the upper extremities.  Examination further 
showed a depressed right fourth metacarpal head as compared 
to the left.  There was a well-healed scar on the ulnar 
border of the distal hand of the right fifth metacarpal.  
Range of motion of the fingers was considered to be full with 
full grip to the palm of the hand and motions of the index, 
long, ring, and little fingers in metacarpophalangeal joint 
90/90 of flexion, proximal interphalangeal joint 100/100 of 
flexion.  Distal interphalangeal joint was 70/70 of flexion.  
The gap was considered to be equal bilaterally and with 
normal range.  The Veteran was able to bring the fingers to 
the palm of the hand.  He had normal strength on pulling and 
twisting and pushing and grasping and gripping.  There was no 
abnormal motion of the palpation of the fourth and fifth 
right metacarpals.  Both of the wounds were noted to be 
healed.  It was noted that there is an old scar on the ulnar 
border of the right third metacarpal.  There was no need for 
assistive devices.  There was no evidence of redness or 
inflammatory changes.  Repeated motions of the hand and 
fingers had no effect on the Veteran's range of motion, pain, 
fatigability, weakness, endurance, or incoordination.  The 
diagnosis was healed fractures of the right fourth and fifth 
metacarpals.

Based on the medical evidence outlined above, the Board finds 
that the requirements for a compensable evaluation from June 
23, 2003 to September 4, 2008 under DCs 7805, 5223 are not 
met.  To warrant a compensable evaluation under DCs 7805, 
5223 the medical evidence must show that there is favorable 
ankylosis of the ring and little fingers and such is not show 
in the medical evidence of record for the stated period.  In 
fact, VA examiner in May 2006 concluded that there were no 
residuals to the fractures of the right fourth and fifth 
metacarpals.  In addition, the May 2006 examination report 
does not show that the Veteran's ring and little fingers of 
the right hand are unfavorably ankylosed to warrant a 
compensable evaluation under DC 5219.

The Board has also considered whether separate ratings are 
warranted for any limitation of motion of the fourth and 
fifth fingers on the Veteran's right and/or left hand under 
38 C.F.R. § 4.71a, DC 5230 for the stated period.  However, 
any limitation of motion of the ring or little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2009).

The Board has considered whether a compensable rating is 
warranted for on the basis of functional impairment and pain 
for the period from June 23, 2003 to September 4, 2008.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca, supra.  The 
Board acknowledges that during the May 2006 examination, the 
Veteran reported that he has flare-up of pain in his right 
hand when he tries to use it for certain type of activities 
like fishing or using a screw driver and with twisting 
motions or using a pair of pliers.  The VA examiner, however, 
reported that repeated motions of the hand and fingers had no 
effect on the Veteran's range of motion, pain, fatigability, 
weakness, endurance or incoordination.  As such, a 
compensable rating is not warranted for residuals of a right 
hand injury under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca for the stated period.

In considering whether an evaluation in excess of 10 percent 
for residuals of a right hand injury from September 5, 2008 
is warranted under DCs 7805, 5223, the Board finds that 10 
percent is the maximum percentage allowed for favorable 
ankylosis of the ring and little fingers of one hand under DC 
5223.  Therefore a higher evaluation under DC 5223 is not for 
application.  

However, in considering whether a higher evaluation is 
warranted under any other applicable diagnostic code, the 
medical evidence of record reveals that in September 2008 the 
Veteran underwent a VA examination.  He complained of 
increased pain, diminished strength, and diminished 
sensation.  He reported a history of flare-ups of joint 
symptoms involving the ring and little fingers of the right 
hand precipitated by rain, cold weather and the use of the 
hand.  He reported that flare-ups are severe and occur weekly 
and last for one to two days.  He stated that during flare-
ups, he has difficulty holding a wrench and grasping a 
steering wheel.  On range of motion testing of the right ring 
and little fingers there was limitation of motion, but there 
was no objective evidence of pain on active range of motion.  
After repetitive motion there was no objective evidence of 
pain following repetitive motion; neither was there 
additional limitation of motion.  There was no amputation of 
a digit or part of a digit shown.  There was no ankylosis of 
one or more digits.  There was deformity of one or more 
digits noted.  Also, there was decreased strength for 
pushing, pulling and twisting.  In addition there was 
decreased dexterity for twisting, probing, writing, touching 
and expression.  The examiner noted that the Veteran has 
extensor lag of 20 degrees at the proximal interphalangeal 
joint of both fingers.  He noted that these deformities are 
passively correctable, however, the Veteran is unable to 
maintain full extension.  He has severely diminished finger 
flexion and extension strength in the ring and little 
fingers.  Furthermore, his light touch sensation was 
decreased in both digits.  The diagnosis was residual 
deformity and weakness secondary to the fourth and fifth 
metacarpal fractures.  It was further noted that the impact 
on occupational activities was decreased mobility, deceased 
manual dexterity, problems with lifting and carrying, lack of 
stamina, and weakness or fatigue.  

In light of the above medical findings, a higher evaluation 
for residuals of a right hand injury from September 5, 2008 
is not warranted under DC 5219, unfavorable ankylosis of the 
ring and little fingers of one hand.  The September 2008 VA 
examination showed there was no ankylosis of the right ring 
and little fingers.  

The Board notes further that an increased evaluation for the 
Veteran's residuals of a right hand injury under DeLuca, 
supra is not for consideration here in light of a grant of 
the maximum disability evaluation under Diagnostic Code 5223.

B.  Scar, Residual of Removal of Ganglion Cyst of the Left 
Hand

By rating decision dated September 2006 service connection 
for scar, residual of the removal of a ganglion cyst on the 
left hand was granted and assigned a zero percent evaluation 
effective August 18, 2003 under 38 C.F.R. § 4.118, DC 7508.  
Under the revised criteria in effect August 30, 2002, DC 7805 
provides that other scars are to be rated on limitation of 
function of affected part.  38 C.F.R. § 4.118.  As noted 
above, criteria for rating scars were revised, effective 
October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 
to 7805); and although a claimant may request consideration 
under the amended criteria, the Veteran has not requested 
such consideration.  The RO considered the claim under the 
criteria prior to the amendment and the Board will do 
likewise.  

VA examination in June 2006 reveals the Veteran's relevant 
history with respect to the scar, residual of removal of 
ganglion cyst on the left hand.  He reported that he had 
growing lesions on his left hand which were aspirated.  It 
was noted that he has a scar which does itch at times and is 
embarrassing to him.  He denied pain of the area.  On 
physical examination of the scar on the left dorsal hand  
measured 1.8x2cm.  The scar was not tender on palpation and 
there was no adherence to underlying tissue.  There was no 
limitation of motion or loss of function.  There also was no 
skin ulceration or breakdown over the scar.  There was 
underlying soft tissue damage.  The diagnosis was scar from 
ganglion cyst.  On VA examination in September 2008 a mild 
hypopigmentation 2x2cm scar of the left wrist with no signs 
of infection or keloid formation was noted.  It was also 
noted that the scar was not tender to palpation.

As noted above, scars evaluated under Diagnostic Code 7805 
are based on limitation of function of the affected parts.  
Here, the examiner in June 2006 specifically noted that there 
was no limitation of motion or functional loss due to the 
scar.  As such, the Veteran is not entitled to a compensable 
disability evaluation under Diagnostic Code 7805, as there is 
no evidence of functional impairment to the left wrist.

The Board again has considered whether there is any other 
schedular basis to assign a higher or separate rating but has 
found none.  On VA examination in June 2006, the Veteran 
stated that his scars occasionally itch and is embarrassing 
to him.  The scar was hyperpigmented and hypopigmented and 
measured 1.8x2cm.  The scar was not painful or tender, and 
did not adhere to the underlying tissue or caused limited 
motion.  There also is no evidence that the scar was poorly 
nourished with repeated ulceration.  Accordingly, a separate 
compensable rating is not warranted under the rating criteria 
for scars.  38 C.F.R. § 4.118, DCs 7800 to 7805 (2008).  The 
Board again notes that the most current version of 38 C.F.R. 
§ 4.118 is not applicable to the Veteran's scars since his 
increased rating claim was received by VA prior to October 
23, 2008.  See 38 C.F.R. § 4.118 (2009); 73 Fed. Reg. 54,710 
(Sept. 23, 2008).

The evidence shows that the Veteran is appropriately rated 
under DC 7805, and that the criteria for a higher or a 
separate rating under any other diagnostic code have not been 
met.  The appeal is therefore denied.



V.  Other Considerations

The Board observes that consideration must be given to 
whether a higher evaluation is warranted at any point during 
the pendency of the claims based upon the guidance of the 
Court in Fenderson, supra and Hart, supra.  In the present 
case, staged ratings have been assigned where appropriate.

The Board has also considered whether this case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) for any of the Veteran's service-connected 
disabilities.  In this respect, the Board notes that the 
medical evidence fails to show and the Veteran has not 
asserted that he required frequent periods of hospitalization 
for any of his service-connected disabilities on appeal.  The 
Veteran underwent surgical procedures during service for 
removal of ganglion cysts from his hand, however, it appears 
from the record that no hospitalization was required.  He 
also reported that he was hospitalized to receive IV 
antibiotics associated with his left hand but such hospital 
admittance does not constitute frequent hospitalization for a 
service-connected disability.  The Veteran has reported that 
he does odd jobs and states that he cannot work very often 
due to his medical condition.  Thus, the Veteran hast alleged 
that there is marked interference with employment due, in 
part to his service-connected disabilities.  However, the 
Board finds that the evidence does not reflect that the 
Veteran's service-connected left wrist, right hand and scar 
of the left hand disabilities caused or causes marked 
interference with employment beyond that already contemplated 
in the assigned evaluations.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral pes planus has not been 
presented.

Service connection for bilateral foot disorder, status post 
removal of ganglion cysts is denied.

Service connection for bilateral knee disability is denied.

Service connection for bilateral leg weakness is denied.

Entitlement to an initial compensable evaluation from June 
23, 2003 to September 4, 2008 for residuals of fractures of 
the right fourth and fifth metacarpals (claimed also as 
residuals of a right hand injury) is denied.  

Entitlement to an increased evaluation in excess of 10 
percent from September 5, 2008 for residuals of fractures of 
the right fourth and fifth metacarpals (claimed also as 
residuals of a right hand injury) is denied.  

Entitlement to an initial increased evaluation for scar, 
residual of removal of ganglion cyst on the left hand, 
currently evaluated as zero percent disabling is denied.


REMAND

The Veteran's claim for PTSD was denied by rating decision in 
July 2008 because the evidence was insufficient to confirm 
that the Veteran experienced an in-service stressor.  The 
Veteran reported stressors of personal harassment and threats 
of physical harm by his superiors in the military, which he 
indicated started around the time of his reenlistment.  He 
also indicated that incidents occurred in 1988 through 1989.  
He stated that he got in a scuffle with a sergeant and 
afterwards became fearful of being punished and became 
confused and angry and went to the Chaplin, who took him to 
Womack Army Medical Center (WAMC) where he attended anger 
management sessions.  The Veteran requested VA to obtain the 
records from WAMC.  VA requested inpatient clinical records 
for anger management from January 1, 1989 to March 31, 1989.  
The National Personnel Records Center (NPRC) responded that 
searches of WAMC for 1989 were conducted, but no records were 
located.  VA notified the Veteran of the outcome of the 
search in a letter dated April 2008.  The letter disclosed 
that NPRC was unable to locate clinical records for anger 
management and that future efforts to locate them would be 
futile.

The Board finds that another search for the Veteran's records 
from WAMC is necessary.  The Veteran indicated that the 
alleged stressors occurred the time of his reenlistment in 
1988 and 1989.  A review of the Veteran's service records 
reveals a period of enlistment from January 1984 to October 
1987.  Also, the Board has observed that personnel action 
write-ups on the Veteran occurred primarily in 1988 (although 
the specific incident which the Veteran reported is not 
found) and he was discharged from service March 15, 1989.  On 
remand the RO should request all available clinical records 
for any psychiatric treatment and counseling (anger 
management) from WAMC for a period from January 1988 to March 
1988 (the period of time in 1988 closest to his 
reenlistment).

If any of the Veteran's claimed in-service stressor(s) are 
corroborated, then the Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and any other agency, 
and request copies of any clinical records 
reflecting psychiatric treatment and/or 
counseling (anger management) of the 
Veteran at Fort Bragg/Womack Army Medical 
Center between January1988 through March 
1988.  All attempts to obtain these 
medical records should be fully documented 
for the claims folder.

IF additional information is received 
pursuant to the above request AND these 
records are at all pertinent to the 
Veteran's reported stressors, he should be 
scheduled for a VA mental health 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
the verified stressor (s).  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including service personnel 
records and lay statement from the 
Veteran's mother regarding her observation 
of the Veteran's behavioral and mood 
changes.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
alleged stressor(s) found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and the in- service 
stressor(s) found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory should 
be accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination. 

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim for 
service connection for PTSD.  If action 
remains adverse to the Veteran, provide 
him with an SSOC and allow an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


